DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Claims 21-28 directed to pharmaceutical compositions in the reply filed on 7 November 2022 is acknowledged.

Priority
The instant application is a Continuation of application 16/597,237 filed 9 October 2019, now abandoned, which is a Continuation of application 16/023,102 filed 29 June 2018, now abandoned, which is a Continuation of application 15/348,053 filed 10 November 2016, now abandoned, which is a Continuation of application 14/884,343 filed 15 October 2015, now abandoned, which is a Continuation of application 13/747,853 filed 23 January 2013, now abandoned, which is a Continuation of application 13/293,368 filed 10 November 2011, now abandoned, which is a Continuation of application 12/411,865 filed 26 March 2009, now abandoned, which claims the benefit of provisional application 61/040,372 filed 28 March 2008.

Status of the Claims
Claims 21-33 are pending.
Claims 29-33 are withdrawn from consideration as directed to a non-elected invention.
Claims 21-28 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Squire (WO2007/076245), in view of Guzman (Hector Guzman, et al, Combined Use of Crystalline Salt Forms and Precipitation Inhibitors to Improve Oral Absorption of Celecoxib from Solid Oral Formulations, 96 J Pharma. Sci. 2686 (October 2007)), Bogman (Katrijn Bogman, et al, The Role of Surfactants in the Reversal of Active Transport Mediated by Multidrug Resistance Proteins, 92 J Pharma. Sci. 1250 (June 2003)), and Ahmed (U.S. PGPub. 2007/0190129) (of record from parent applications, also of record via 6 May 2021 IDS).
In instant Claim 21, applicants describe a pharmaceutical composition “consisting essentially of” defined concentrations of each of the hydrogen sulfate salt of 6-(4-bromo-2-chloro-phenylamino)-7-fluoro-3-methyl-3H-benzoimidazole-5-carboxylic acid (2-hydroxy-ethoxy)-amide (hereinafter “the compound”) dispersed in a carrier matrix containing d-alphatocopheryl polyethylene glycol 1000 succinate, also known as “Vitamin E TPGS,”.  It is important to note at this point that the applicants have indicated the composition “consists essentially of” the compound and the Vitamin E TPGS, which given the meaning given to that transitional phrase, limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  Here, applicants own specification indicates that the “stability of the agent can be maintained in the compositions of the present invention,” (Pg.3), and that the claimed compositions may incorporate additional components so long as they do not “unacceptably impact the stability of the salt form of the agent within the compositions.  (Specification, pg. 12).  Art that does not describe deleterious impacts on salt forms of active agents will be considered sufficient to address the metes and bounds of the compositions claimed.  Particular reference is made to pages 4-7 and 10-12, describing exemplary components which applicants describe as suitably includable in the compositions of the present invention without presenting the deleterious stability issues to be avoided.  Dependent claims narrow the amounts of agent and vitamin E TPGS in the composition, with Claims 26-28 specifying that the compositions of claims 21, 24, and 25 are to be incorporated into oral capsule formulations.
Squire describes, as an MEK inhibitor useful for the treatment of proliferative diseases including cancer, the hydrogen sulfate salt of 6-(4-bromo-2-chloro-phenylamino)-7-fluoro-3-methyl-3H-benzimidazole-5-carboxylic acid (2-hydroxy-ethoxy)-amide (“compound I”), addressing the compound limitation of the Claims.  (Para. 14-16).  Squire indicates that this salt of compound I exhibits improved dissolution and bioavailability when compared to the water-insoluble free base form of the compound.  (Para. 25-27).  Squire indicates that the hydrogen sulfate salt of compound I can be administered orally, in the form of a hard or soft capsule, containing between 1-1000mg of the active ingredient, addressing limitations of the Claims.  (Para. 44-45).
Squire does not particularly describe using an agent such as a d-alpha-tocopherol polyethylene glycol 1000 in combination with the hydrogen sulfate salt of compound I, nor are particular concentrations or properties of such a composition disclosed.
Guzman discloses the combined use of what are termed “springs” and “parachutes” to improve the bioavailability of therapeutic compounds which are poorly water soluble.  (Pg. 2687).  To be sure, Guzman specifically discusses the use of such modifiers in the context of celecoxib, but the totality of the disclosure would suggest to the skilled artisan that the use of such "springs" and "parachutes" would apply to any drug sparingly soluble in water.  (Id., Col.1).  Guzman indicates that, to improve bioavailability, a "spring" modification should improve water solubility of the compound in question in relation to an unaltered form, while the “parachute” should be an excipient to retard the precipitation of the sparingly soluble compounds the spring-modified compounds would revert to when in contact with a physiologic environment, prior to their absorption.  (Id.).  Among the excipients used as "parachutes" is included vitamin E TPGS, which is melt mixed with the active agent before being returning to a solid state and assembled into hard gelatin capsules for oral dosing, addressing limitations of the instant Claims.  (Pg. 2687-88).  The examiner considers this description as equivalent to completely distributing throughout the carrier matrix finely divided particles of active agent as set forth by the instant claims.  In particular embodiments, solid oral capsules were provided, containing a 1:1 ratio of active agent to Vitamin E TPGS.  (Pg. 2698, Table 4).  In addition to the teaching of Guzman, which indicates a dual approach to improving bioavailability improves treatment through oral routes of administering otherwise sparingly soluble agents, Bogman indicates that surfactants such as vitamin E TPGS inhibit secretory transporters to improve the absorption of sparingly soluble substrates.  (Pg. 1251).  In addition to being the most efficient inhibitor of such cellular processes, Bogman indicates that Vitamin E TPGS demonstrated no toxicity.  (Pg. 1255-56).
Ahmed discloses additional means of improving the solubility of a therapeutic agent relatively insoluble in neutral environments.  [0007].  Specifically, Ahmed discusses improving the solubility of ziprasidone, an exemplary active agent sparingly soluble at neutral pH, by its combination with a solubilizing agent, advocating for both the drug and solubilizing agent in such combinations to be solids.  [0044].  Exemplary solubilizing agents include, but are not limited to, lipophilic microphase forming materials ([0047]), of which GELUCIRE 44/14 form of Lauroyl Macrogol-32 glycerides, a polyglycolised glyceride, are recited.  [0050].
Because of the known benefits associated with co-administration of vitamin E TPGS and sparingly soluble active agents, as well as the known capacity of lipophilic microphase forming elements such as Lauroyl Macrogol-32 glycerides to improve the solubility of sparingly soluble active agents, serving as an additional “spring” per the teachings of Guzman, it would have been prima facie obvious for the skilled artisan to have used vitamin E TPGS combined with Lauroyl Macrogol-32 glycerides as a delivery matrix for a sparingly soluble chemotherapeutic agent such as the instant Compound I.  One having ordinary skill in the art would have been motivated to do so because the teachings of Guzman and Bogman indicate that such formulation should improve absorption and bioavailability of any sparingly soluble compounds so formulated; here, combined with Squire’s teaching that the hydrogen sulfate salts of the compound claimed act to improved bioavailability, combining the hydrogen sulfate salt of the compound claimed with Vitamin E TPGS as claimed would be expected to improve the bioavailability of the compound in such a formulation.  Moreover, while the particular concentrations of the active compound, TPGS, or Lauroyl Macrogol-32 glycerides claimed are not specifically taught by the combination of references relied upon by the examiner, given the ratio and quantities of celecoxib disclosed in Guzman, combined with the dosing ranges taught by Squire, and the utility disclosed by Ahmed concerning the Lauroyl Macrogol-32 glycerides, the skilled artisan would have a starting point sufficiently described by the literature to serve as a basis for the optimization of such concentrations and ratios by routine experimentation of the skilled artisan.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  In a similar manner, the art does not specify that the composition is semi-solid or solid at room temperature, despite Ahmed advocating for the agents and solubilizing agents being provided in a solid form.  Because nothing but the components applicants themselves describe as providing the solid or semi-solid physical state of the compositions claimed are required by the prior art, the office is entitled to presume, absent evidence to the contrary, that the compositions suggested by the prior art possess these properties.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, art suggesting solid capsule formulations combining the hydrogen sulfate salt of 6-(4-bromo-2-chloro-phenylamino)-7-fluoro-3-methyl-3H-benzimidazole-5-carboxylic acid (2-hydroxy-ethoxy)-amide with vitamin E TPGS and the Lauroyl Macrogol-32 glycerides applicants exemplify as providing the claimed solid or semi-solid oral dosage forms, are presumed to possess these properties.

Conclusion
No Claims are allowable.
This is a Continuation of applicant's earlier Application No. 16/597,237.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613